ALFORD, Judge.
Defendant, David > Lee Alfred, was charged by bill of information with armed robbery in violation of LSA-R.S. 14:64. *636After trial by jury, he was found guilty as charged and sentenced on May 11, 1973, to imprisonment for ninety-nine years at hard labor, without benefit of probation, parole or suspension of sentence.
Defendant filed a “Motion for Out-of-Time Appeal” with the district court on February 29, 1984. The district court granted the motion ex parte, ordering the appeal returnable to this Court on May 1, 1984.
For the reasons explained in State v. Davis, 457 So.2d 848 (La.App. 1st Cir.1984), the trial court was without authority to grant an out-of-time appeal ex parte due to a lack of jurisdiction. Therefore, this matter is dismissed. Defendant’s proper remedy is as noted in State v. Davis, supra.
APPEAL DISMISSED.